COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER REINSTATING APPEAL

Appellate case name:       Jose Luis Ponce v. The State of Texas

Appellate case number:     01-18-00224-CR

Trial court case number: 14-DCR-067408

Trial court:               400th District Court of Fort Bend County

        This case was abated and remanded to the trial court because appellant’s appointed counsel
failed to file a brief. A supplemental clerk’s record has been filed containing an order of the trial
court removing appellant’s appointed counsel and appointing new appellate counsel. Accordingly,
we REINSTATE this case on the Court’s active docket. Michael Diaz is designated as appellant’s
new counsel of record.
        Appellant’s brief shall be due within 30 days of the date of this order. See TEX. R. APP. P.
38.6(a). The State’s brief, if any, shall be due within 30 days of the filing of appellant’s brief. See
TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: ___/s/ Sarah B. Landau____
                                Acting individually


Date: __May 23, 2019____